                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                   JUDGE R. BROOKE JACKSON


Civil Action:            18-cv-00982-RBJ                  Date: November 15, 2019
Courtroom Deputy:        Julie Dynes                      Court Reporter: Sarah Mitchell

                   Parties                                           Counsel

 ESTATE OF DION DAMON                                           John R. Holland
                                                            Anna C. Holland-Edwards
                                                               Darold W. Killmer
                                                                Mari A. Newman
                                                               Andrew J. McNulty
                             Plaintiff

 v.

 JEFFREY MOTZ                                                    Peter H. Doherty
                             Defendant


                                         COURTROOM MINUTES


JURY TRIAL DAY NINE

Court in Session: 9:11 a.m.

Jury not present.

Discussion held on jury instructions.

Jury escorted in.

Jury instructed.

9:48 a.m.      Closing argument by Ms. Holland-Edwards.

10:16 a.m.     Closing argument by Mr. Doherty.

10:52 a.m.     Rebuttal closing argument by Ms. Holland-Edwards.
Bailiff sworn. Jury to begin deliberations.

11:06 p.m.      Court in recess.
4:15 p.m.       Court in session – jury escorted in.

Verdict reached. Verdict found in favor of the defendant, see verdict for details.

Jury polled.

Jury excused.

Discussion held on contacting jurors.

ORDERED: Oral motion to contact jurors is GRANTED.

Court in Recess: 4:24 p.m.              Trial concluded.            Total time in Court: 02:04

Clerk’s note: Exhibits returned to counsel or a representative of counsel. Counsel to retain
              exhibits until such time as all need for the exhibits has terminated and the time to
              appeal has expired or all appellate proceedings have been terminated plus sixty
              days.
